Exhibit 10.15

AGREEMENT




AGREEMENT, dated September 15, 2014 (this “Agreement”), by and among ONSTREAM
MEDIA CORPORATION (the “Company”), INFINITE CONFERENCING, INC. (“ICI”),
ENTERTAINMENT DIGITAL NETWORK, INC. (“EDNI”), AV ACQUISITION, INC. (“AAI”),
ONSTREAM CONFERENCING CORPORATION (“OCC”), MEDIA ON DEMAND, INC. (“MOD”), HOTEL
VIEW CORPORATION (“HVC”), OSM ACQUISITION INC. (“OSM”) and AUCTION VIDEO JAPAN,
INC. (“AVJI”) (the Company, ICI, EDNI, AAI, OCC, MOD, HVC, OSM and AVJI shall be
referred to collectively as the “Borrowers”), with headquarters located at 1291
SW 29th Avenue, Pompano Beach, Florida 33069, and SIGMA OPPORTUNITY FUND II, LLC
(“Sigma”) and SIGMA CAPITAL ADVISORS, LLC, the managing member of Sigma (“Sigma
Advisors” and collectively with Sigma, the “Sigma Parties”), with headquarters
located at 800 Third Avenue, Suite 1701, New York, NY  10022.  All capitalized
terms used herein and not otherwise defined shall have the meaning set forth in
the applicable Note (as defined below).




WHEREAS, Borrowers and Sigma are parties to a certain Note Purchase Agreement,
dated as of March 18, 2013 (the “March 2013 Purchase Agreement”), pursuant to
which, among other things, Borrowers issued a Senior Secured Note, dated March
18, 2013, in favor of Sigma in the original aggregate principal amount of up to
$800,000 (as subsequently amended on each of June 14, 2013 and February 28,
2014, and as the same may be further amended from time to time, the “March 2013
Note”);




WHEREAS, Borrowers and Sigma are also parties to a certain Note Purchase
Agreement, dated as of February 28, 2014 (the “February 2014 Purchase
Agreement”), pursuant to which, among other things, Borrowers issued a Senior
Subordinated Secured Convertible Note, dated as of February 28, 2014, in favor
of Sigma in the original principal amount of $500,000 (as the same may be
further amended from time to time, the “February 2014 Note” and collectively
with the March 2013 Note, the “Notes); and




WHEREAS, Sigma and the Borrowers desire to amend each of the Notes to, among
other things, extend the Maturity Date and revise the related Amortization
Schedules by entering into an Amendment No. 3 and Allonge to the March 2013 Note
(the “March 2013 Amendment”), in substantially the form attached hereto as
Exhibit A-1, and an Amendment No. 1 and Allonge to the February 2014 Note (the
“February 2014 Amendment”), in substantially the form attached hereto as Exhibit
A-2;




NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby conclusively acknowledged, the parties
hereto, intending to be legally bound, agree as follows:




1.

Amendment of Notes.  Simultaneous with the execution of this Agreement, Sigma
and the Borrowers shall each execute and deliver the March 2013 Amendment and
the February 2014 Amendment.



--------------------------------------------------------------------------------









2.

Issuance of Common Stock.  As part of the investment, on the date hereof, the
Company shall issue (i) 53,000 shares (the “Sigma Shares”) of common stock, par
value $.0001 per share, of the Company (“Common Stock”) to Sigma, and (ii)
22,000 shares (the “SCA Shares” and collectively with the Sigma Shares, the
“Shares”) of Common Stock to Sigma Advisors.  The Shares issued hereunder shall
have the same rights, including, without limitation, piggy-back registration
rights, and be subject to the same conditions, as the shares of Common Stock
issued to the Sigma Parties pursuant to the March 2013 Purchase Agreement and
the February 2014 Purchase Agreement, and the related Transaction Documents.




3.

Cash Payment.  On the date hereof, Borrowers shall pay to Sigma Advisors a cash
fee of $15,000 by wire transfer of immediately available funds as may be
directed by Sigma Advisors.




4.

Rockridge Note. Section 5(m) of the February 2014 Purchase Agreement is hereby
amended to replace “October 14, 2014” with “December 31, 2014” and to replace
“December 18, 2014” with “December 31, 2014”.




5.

Put/Call Option. The parties agree that Section 5(n) of the February 2014
Purchase Agreement has been deleted as part of another transaction.




6.

Representations and Warranties of the Borrowers.  In connection herewith, each
of the Borrowers represents and warrants to the Sigma Parties as follows:




A.

Except as set forth on Schedule 6.A. hereto, all of the representations and
warranties of Borrowers set forth in Section 4 of the February 2014 Purchase
Agreement are true and correct as of the date hereof as if fully set forth
herein.




B.

Borrowers have obtained the requisite consent of Rockridge Capital Holdings, LLC
and Thermo Credit, LLC and no other consents are required to be obtained by
Borrowers in connection with the execution, delivery and performance by Borrower
of this Agreement or the transactions contemplated hereby.




C.

Borrowers have the requisite corporate power and authority to execute and
deliver this Agreement, the March 2013 Amendment and the February 2014 Amendment
and to consummate the transactions contemplated hereby and thereby.  This
Agreement has been duly authorized and validly executed and delivered by
Borrowers and constitutes the valid, legal and binding agreement of Borrowers,
enforceable against each of them in accordance with its terms.




D.

The Shares have been duly authorized and upon issuance will be duly and validly
issued, fully paid and non-assessable and will not subject the holder thereof to
personal liability by reason of being such holder.  There are no preemptive or
similar rights of any stockholder of the Company or any other person or entity
to acquire any of the Shares.






7.

Representations and Warranties of the Sigma Parties.  In connection herewith,
each of the Sigma Parties represents and warrants to Borrowers as follows:



2



--------------------------------------------------------------------------------











A.

Except as set forth on Schedule 7.A. hereto, all of the representations and
warranties of Sigma set forth in Section 3 of the February 2014 Purchase
Agreement are true and correct as of the date hereof as if fully set forth
herein.




B.

The Sigma Parties are acquiring the Shares for their own account and with the
present intention of holding the Shares for the purposes of investment, and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof.




C.

The Sigma Parties have the requisite corporate power and authority to execute
and deliver this Agreement, the March 2013 Amendment and the February 2014
Amendment and to consummate the transactions contemplated hereby and thereby.
 This Agreement has been duly authorized and validly executed and delivered by
each of the Sigma Parties and constitutes the valid, legal and binding agreement
of the Sigma Parties, enforceable against each of them in accordance with its
terms.  




8.

Further Assurances.  The parties hereto further agree to perform, from time to
time, such other acts and to execute, acknowledge and deliver such other
agreements, instruments, certificates and other documents as may be reasonably
necessary in order to effectuate the transactions contemplated by this
Agreement, the March 2013 Amendment, and the February 2014 Amendment and to
afford each of the Sigma Parties the full benefits with respect to the Shares.




9.

Full Force and Effect.   Except as expressly and specifically set forth herein,
this Agreement shall not be deemed to be a waiver, amendment or modification of
any provisions of the March 2013 Purchase Agreement, the February 2014 Purchase
Agreement, the Notes, or any of the other Transaction Documents or any other
document, instrument and/or agreement executed or delivered in connection
therewith and any other agreement to which the parties to this Agreement may be
parties to, in each case whether arising before or after the date hereof or as a
result of performance hereunder or thereunder.




10.

Counterparts.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to any other party, it being understood that all parties need not sign
the same counterpart.  In the event that any signature is delivered by facsimile
or email transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile or email
signature were an original thereof.




11.

Governing Law.  This Agreement will be governed by and interpreted in accordance
with the laws of the State of New York without giving effect to the rules
governing the conflicts of law.

 

3



--------------------------------------------------------------------------------









12.

Amendments.  This Agreement and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.




13.

Severability.   The invalidity or unenforceability of any provision hereof will
in no way affect the validity or enforceability of any other provision.




14.

Expenses.  Borrower shall be obligated to pay the reasonable costs, legal fees
and expenses of the Sigma Parties incurred in connection with the negotiation
and execution of this Agreement and the transactions contemplated hereby.




15.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their heirs and respective successors and
permitted assignees.




[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above written.







BORROWERS:




ONSTREAM MEDIA CORPORATION




By: /s/ Randy S. Selman

      Name: Randy Selman

      Title: President




INFINITE CONFERENCING, INC.




By: /s/ Randy S. Selman

      Name: Randy Selman

      Title: President




ENTERTAINMENT DIGITAL NETWORK, INC.




By: /s/ Randy S. Selman

      Name: Randy Selman

      Title: President




AV ACQUISITION, INC.




By: /s/ Randy S. Selman

      Name: Randy Selman

      Title: President




ONSTREAM CONFERENCING CORPORATION




By: /s/ Randy S. Selman

      Name: Randy Selman

      Title: President




MEDIA ON DEMAND




By: /s/ Randy S. Selman

      Name: Randy Selman

      Title: President








5







--------------------------------------------------------------------------------

HOTEL VIEW CORPORATION







By: /s/ Randy S. Selman

      Name: Randy Selman

      Title: President




OSM ACQUISITION INC.







By: /s/ Randy S. Selman

      Name: Randy Selman

      Title: President




AUCTION VIDEO JAPAN, INC.







By: /s/ Randy S. Selman

      Name: Randy Selman

      Title: President







SIGMA PARTIES:




SIGMA OPPORTUNITY FUND II, LLC

By: SIGMA CAPITAL ADVISORS, LLC







By: /s/ Thom Waye

     Name: Thom Waye

     Title: Manager







SIGMA CAPITAL ADVISORS, LLC







By: /s/ Thom Waye

     Name: Thom Waye

     Title: Manager





6







--------------------------------------------------------------------------------

EXHIBIT A-1




(Form of Amendment No. 3 and Allonge)




[Redacted]





 

 

 

7







--------------------------------------------------------------------------------

EXHIBIT A-2




(Form of Amendment No. 1 and Allonge)




[Redacted]





 

 

8





